Title: From Thomas Jefferson to William Lee, 21 February 1807
From: Jefferson, Thomas,Lovell, Thomas
To: Lee, William,Patterson, William


                        
                            Sir
                            
                            Washington Feb. 21. 07.
                        
                        By the vessel on board of which this letter will be, I send a box of seeds, nuts & acorns for Madame de
                            Tessé of Aunai en Poitou, to whom also the inclosed letter is addressed. on your reciept of them, I must ask the favor of
                            you to forward the letter, & to write her a line informing her that you have recieved the box and asking her directions
                            to what place and through what channel it should be sent to her; in order that the expence of transportation may not be
                            beyond it’s worth. as she resides a part of the year, I believe, at Paris, it is possible she may be there, tho’ when you
                            will recieve this, it is most likely she will be at Aunai, & to this place I think it most probable she will wish the
                            box to be sent. I hope the difficulty of conveying this to a friend whom I value much will apologise for the liberty I
                            take in proposing this trouble to you, and of asking further a line of information when you shall have recieved and
                            disposed of it. Accept my respectful salutations.
                        
                            Th: Jefferson
                            
                        
                        
                            Mr. Lee at Bordeaux
                            Mr. Lovell at la Rochelle
                            Mr. Patterson at Nantes
                            or any other Commercl Agent of the US. of America, where this may be landed.
                        
                    